Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apostoly et al. (U.S. Patent 4,735,232), hereinafter “Apostoly”.
In regards to claims 1 and 9, Apostoly discloses a monolithic pressure regulator, comprising: a body (1, 5) comprising a base wall (BW), an end wall (EW), and a side wall (SW), the body (1, 5) defining an input port (11) and an output port (50); a cavity (3) within the body (1, 5), the input port (11) in fuid communication with the cavity (3), the outpout port (50) in fluid communication with the cavity (3); and a vesicle (FV) configured to regulate a flow of fluid through the input port (11) into the cavity (3) at a source pressure to exit through the output port (50) at a regulated pressure, wherein the vesicle (FV) comprises a vesicle wall that is contiguous with a bulkhead (Sc) and at least one of the base wall or the end wall (EW), wherein the vesicle (FV) is disposed outward of the end wall (EW) and wherein the vesicle wall extends from an outer surface of the end wall (EW) into the bulkhead (Sc), and wherein the body (1, 5), the vesicle wall (FV), and the bulkhead (Sc) are monolithic.
The office notes that Merriam-Webster defines “monolithic” as “consisting of or constituting a single unit”. Apostoly’s discloses a pressure regulating device (i.e. single unit) of which the body, vesicle wall and bulkhead are part thereof. 

    PNG
    media_image1.png
    624
    645
    media_image1.png
    Greyscale


In regards to claims 2 and 11, the first vesicle (FV) comprises one of a sinusoidal vesicle wall, a triangular vesicle wall, a trapezoidal vesicle wall, a sine-dwell vesicle wall, a rectangular vesicle wall, or an elliptical vesicle wall.
In regards to claims 3 and 10, a valve stem (8) extends inward from the bulkhead (Sc) through the first vesicle (FV) and through a valve guide (18) at the end wall (EW) into the cavity (3).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Apostoly does not disclose that the body, vesicle wall and the bulkhead are monolithic. The office disagrees. As discussed above, the body, vesicle wall and bulkhead are monolithic as defined by Merriam-Webster. 
The office further notes that applicant does not disclose the structural intent of the term “monolithic”. The office notes that the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753